DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goh et al. (US 2003/0022472).
Goh et al. discloses, as shown in Figures, an integrated circuit scrambler against backside probing attacks comprising:
	a substrate (10);
	a first dielectric film (not shown, an insulating layer [0017] and/or 12) disposed on the substrate;
	a plurality of transistors (not shown [0017]) formed in the first dielectric film disposed on the substrate, wherein each of the plurality of transistors comprises a gate, a source and a drain [0017];
	a second dielectric film (18) disposed on the plurality of transistors;
	a plurality of pyramid structures (21) formed on a top surface of the second dielectric film, wherein the plurality of pyramid structures comprises randomly sized pyramids in nanometer scales and wherein the plurality of pyramid structures is oriented in a vertical direction;
	a plurality of interconnecting via structures (via) formed through the second dielectric film to connect to the plurality of transistors;
	a third dielectric film (24) disposed on the top surface of the second dielectric film, wherein the third dielectric film comprises patterned trenches configured to align to the plurality of interconnecting via structures in the second dielectric film; and
	a metal layer (36) disposed on the third dielectric film, wherein the metal layer fills the trenches in the third dielectric film and the plurality of interconnecting via structures in the second dielectric film, wherein the metal layer is configured to be flat at a top.
Note that the terms “in a Damascene process” and “by a polishing process” are method recitations in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 9, Goh disclose the metal layer comprises copper [0025].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goh et al. (US 2003/0022472) in view of Jiang (US 2002/0055256, of record).
Goh et al. discloses the claimed invention including the integrated circuit as explained in the above rejection.  Goh et al. further discloses the first dielectric film comprises silicon dioxide. Goh et al. does not disclose the first, second and third dielectric films each comprises silicon dioxide.  However, Jiang discloses the first, second and third dielectric films each comprises silicon dioxide.  Note Figures and [0017], [0019] of Jiang.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the first, second and third dielectric films of Goh et al. each comprising silicon dioxide, such as taught by Jiang since silicon dioxide is commonly used to form the dielectric layers and it is interchangeable.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goh et al. (US 2003/0022472).
Goh et al. does not disclose the plurality of transistors function as flip-flops or bits of registers.  However, Goh et al. discloses the plurality of transistors having the same configuration (the gate, the source, and the drain) as the claimed invention.  Therefore, it is inherent that the plurality of transistors of Goh et al. can perform the same functions as flip-flops or bits of registers.

Response to Arguments
Applicant’s arguments with respect to claim(s) 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897